Citation Nr: 1313375	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a restless leg disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating greater than 60 percent for varicose veins of the right leg with ischemic ulcer, prior to October 22, 2007, and greater than 40 percent from October 22, 2007.

5.  Entitlement to an initial disability rating greater than 30 percent for right temple, left lateral canthal, and left eyelid shrapnel wound scars.

6.  Entitlement to an initial compensable disability rating for left flank scar, residual of shrapnel wound.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to January 1972.  His decorations include the Purple Heart, Bronze Star Medal, and Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this matter is currently with the RO located in Houston, Texas.

This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2010 remand orders as they pertained to the issues being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in June 2012, the RO determined that the Veteran's service-connected varicose veins of the right leg with ischemic ulcer warranted an initial 60 percent disability rating, from June 4, 2004, to October 21, 2007; and that the right temple, left lateral canthal and left eyelid shrapnel scars warranted an initial 30 percent disability rating, from June 4, 2004.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of a disability rating greater than assigned, therefore, the issues remain in appellate status.       
 
During his most recent VA examination, the Veteran indicated that he was only working part time because of his service-connected disabilities.  As such, he  appears to raise the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues is included among those currently before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a restless leg disability and sleep apnea; an increased disability rating for varicose veins of the right leg with ischemic ulcer; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  Basal cell carcinoma was not shown in service or for many years thereafter, and was not disabling to a compensable degree during the first post service year. 

2.  Basal cell carcinoma is not a presumptive disease for the purpose of service connection on the basis of exposure to herbicides. 

3.  There is no competent medical evidence of record linking the post service reported basal cell carcinoma to service, or to a service-connected disability, on any basis. 

4.  The Veteran's facial scars represent two characteristics of disfigurement and gross asymmetry of a paired set of features (eyes (including eyelids)).

5.  The Veteran's left flank scar is not painful, deep, or unstable, and does not cause limitation of motion or function.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for basal cell carcinoma, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2012). 

2.  The criteria for an initial disability rating greater than 30 percent for right temple, left lateral canthal, and left eyelid shrapnel wound scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (2008).

3.  The criteria for an initial compensable disability rating for left flank scar, 
residual of shrapnel wound, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2005, March 2006, March 2010, December 2010 and January 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for scars, residuals of shrapnel wound, this is an appeal arising from a grant of service connection in an  October 2005 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Board further observes that this case was remanded in June 2010 in order to obtain outstanding treatment records and afford the Veteran VA examinations.  Thereafter, additional relevant treatment records were associated with the claims file,  and the Veteran was afforded the requested VA examinations.  Therefore, as to the issues being decided herein, the Board finds that the AOJ has substantially complied with the June 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, basal cell carcinoma is not listed among the disabilities subject to presumptive service connection based on herbicide exposure as enumerated in 38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 1991, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he developed skin cancer, specifically basal cell carcinoma, as a result of shrapnel wounds sustained during his period of active service.  In his A review of his service treatment records does not show treatment for or a diagnosis of basal cell carcinoma during active service.  The records do confirm that the Veteran was treated for multiple shrapnel wounds involving the face, left hip, back, both eyes, and head during his service in the Republic of Vietnam.

Following service, private treatment records from M. Cormier, M.D., dated from January 1995 to March 2004 show intermittent diagnoses of basal cell carcinoma.  In January 1995, a specimen collected from the left nasolabial crease revealed a diagnosis of basal cell carcinoma.  In June 1998, he was diagnosed with basal cell carcinoma of the right lateral upper cheek.  In September 1998, he was diagnosed with basal cell carcinoma of the right anterior eyebrow.  In November 1998, he had a pre-operative diagnosis of basal cell carcinoma of the right nasal skin.  In December 2001, he was diagnosed with basal cell carcinoma of the right posterior lateral neck.  In May 2002, a diagnosis of superficially invasive squamous cell carcinoma of the right temple was given.  In December 2002, he was diagnosed with basal cell carcinoma of the upper left eyelid.  In February 2003, he was diagnosed with basal cell carcinoma of the left upper eyelid.  In December 2003, a diagnosis of superficially invasive squamous cell carcinoma of the left forearm was given.  

A VA examination report dated in May 2012 shows that the Veteran reported that he had noted something growing on his right hand in 1976.  He indicated that he  had removed or burned the growth with nitrogen.  He added that he had pre-cancerous skin lesions, basal cell carcinoma, and squamous cell carcinoma on his upper extremities, face, and neck since then.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that the skin cancer melanoma, basal cell carcinoma, and squamous cell carcinoma of the skin was not caused by or result of his multiple fragment wound in service or its treatment.

The VA examiner explained that skin cancers are of three major types: basal cell carcinoma, squamous cell carcinoma, and melanoma.  The vast majority of skin cancers are basal cell carcinomas or squamous cell carcinomas.  While malignant, these were unlikely to spread to other parts of the body.  They may be locally disfiguring if not treated early.  A small but significant number of skin cancers are malignant melanomas. Malignant melanoma was said to be a highly aggressive cancer that would tend to spread to other parts of the body.  These cancers may be
fatal if not treated early.  Like many cancers, skin cancers start as precancerous lesions.  The precancerous lesions were changes in skin that were not cancer but could become cancer over time.  Medical professionals would often refer to these changes as dysplasia.  The examiner indicated that the overwhelmingly the most frequent cause of skin cancer was ultraviolet light exposure, most commonly from sunlight.  Other important causes of skin cancer were said to include the use of tanning booths, immunosuppression-impairment of the immune system, exposure to unusually high levels of X-rays, and contact with certain chemicals - arsenic, hydrocarbons in tar, oils, and soot.  The VA examiner reiterated that the skin cancer melanoma, basal cell carcinoma, and squamous cell carcinoma of the skin was not caused by or result of his multiple fragment wound in service or its treatment.

As indicated above, basal cell carcinoma is not listed among the disabilities subject to presumptive service connection based on herbicide exposure as enumerated in 38 C.F.R. § 3.309(e), as such, service connection on a presumptive basis under this regulation is not available.  Additionally, the Board notes that malignant tumors are considered chronic diseases and will be presumptively service connected if shown in service and at any time thereafter, or to a compensable degree within one year of service.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.303 , 3.307, 3.309.  In the instant case, it has not been shown that the Veteran manifested a malignant tumor during his period of active service or within one year following separation therefrom.  Hence, service connection is not warranted on the basis of the presumptions afforded chronic diseases.

Moreover, as to whether service connection for basal cell carcinoma is warranted on a direct or secondary basis, the VA examiner in May 2012 specifically concluded that the claimed condition was less likely than not incurred in or caused an in-service injury, event, or illness; and was not caused by or result of the multiple fragment wound in service or its treatment.  The May 2012 VA examiner's opinion is highly probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This is the only medical opinion of record to address the etiology of the basal cell carcinoma.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has basal cell carcinoma as a result of his active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

However, it would require medical or scientific expertise to say that basal cell carcinoma is related to the Veteran's shell fragment wounds, herbicide exposure, or any other asserted incident of service.  These are not matters that are subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 303.

Given that the competent evidence against the claim, for the Board to conclude that the Veteran's basal cell carcinoma is manifested as a result of service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102  (2012); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Overall, the evidence is not in relative equipoise, as there is a several year gap between the Veteran's discharge from service and the onset of basal cell carcinoma.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's skin cancer weighs against service incurrence or a relationship to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the  claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.

Increased Disability Rating for Residual Scars of Shell Fragment Wounds

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran is service connected for residual shrapnel wound scars of the right temple, left lateral canthal, left eyelid, and left flank.  The scars of the right temple, left lateral canthal, left eyelid are currently rated as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800, and scar of the left flank is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran's claim for service connection for residual scars was received in June 2004.  At that time, the schedule for rating skin disorders provided that under  Diagnostic Code 7800 a 30 percent disability rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent disability rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.

The maximum 80 percent disability rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters in length; scar at least one- quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 , Note (1). 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Id.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

In October 2008, the scar regulations were again amended effective October 23, 2008, this time to provide for evaluation of burn scars under Diagnostic Codes 7800-7802.  38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated.  The provisions of Diagnostic Code 7800 was otherwise unchanged.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  A Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal.  See VAOPGCPREC 7-2003.  However, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  Nevertheless, as neither of the foregoing situations applies, the Board need not consider the regulatory changes in this case.

A VA examination report dated in October 2007 shows that the Veteran was said to have an "S" shaped scar from a skin laceration on the left temple and right medial canthal region.  He also had a scar located to the right eyelid.  There was no evidence of disfigurement.  There was also a 10 centimeter by one centimeter level scar on the left flank.  Service treatment records were said to have confirmed that the Veteran had been seen for shell fragment wounds to left hip and back while on active duty.  Physical examination revealed no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion associated with scarring.

A VA examination report dated in January 2011 shows that the Veteran had three residual shrapnel wound scars on the face.  The examiner reported that there was gross distortion or asymmetry of a paired set of features, in that the left eye was partially closed and appeared slightly lower than the right eye.

Physical examination revealed three specific scars of the head, face, or neck.  The first was a 5.2 centimeter by 0.5 centimeter (2.6 centimeter square or 0.4 inch square) area of disfigurement.  The scar was not painful; had no signs of skin breakdown; was superficial; and had no inflammation, edema, keloid formation, or abnormal texture.  The area was neither hyperpigmented nor hypopigmented.  The area was depressed on palpation.  The underlying soft tissue was intact.  The skin was soft and flexible. The area was not adherent to underlying tissue.  The diagnosis was right temple scar.

A second area of disfigurement was described as measuring 1.8 centimeters by 0.2 centimeters (0.4 centimeter square or 0.1 inches square).  The scar was not painful; had no signs of skin breakdown; was superficial; and had no inflammation, edema, keloid formation, or abnormal texture. The area was neither hyperpigmented nor hypopigmented.  It was smooth on palpation.  The underlying soft tissue was intact.  The skin is soft and flexible.  The area was not adherent to underlying tissue.  The diagnosis was left lateral canthal scar.

A third area of disfigurement was described as measuring 0.4 centimeters by 0.2 centimeters (0.1 centimeter square or 0.0 inch square).  The scar was not painful; had no signs of skin breakdown; was superficial; and had no inflammation, edema, keloid formation, or abnormal texture.  The area was neither hyperpigmented nor hypopigmented.  The area was depressed on palpation.  The underlying soft tissue was intact.  The area was soft and flexible.  The area was not adherent to underlying tissue.  The diagnosis was left eyelid shrapnel wound.

Examination of the left flank revealed a "V" shaped scar that measured 0.8 centimeters by 0.1 centimeters and 1.2 centimeters by 0.2 centimeters.  The scar was said to be superficial and linear, and neither painful nor unstable.  There was no skin breakdown and no reported pain.  The diagnosis was left flank scar.

Color photographs were taken and are consistent with the findings as set forth above.  The examiner concluded that there were no significant effects on employment and no effects on usual daily activities.

In considering the Veteran's scars of the right temple, left lateral canthal, left eyelid, the Board finds that the currently assigned 30 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7800, is appropriate.  In this regard, the Board finds that the Veteran's facial scars represent two characteristics of disfigurement and gross asymmetry of a paired set of features (eyes (including eyelids)).  In this regard, in the right temple and left eyelid scars, the surface contour of the scars were depressed on palpation.  Additionally, the VA examiner concluded that there was gross distortion or asymmetry of a paired set of features, in that the left eye was partially closed and appeared slightly lower than the right eye.

In order for the next higher 50 percent disability rating to be warranted for the scars of the right temple, left lateral canthal, left eyelid, the Veteran would have had to exhibited visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or: four or five characteristics of disfigurement.  This has not been shown by the medical evidence of record.

In considering the Veteran's left flank scar, the Board finds that the currently assigned noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, is appropriate.  In this regard, VA examination did not reveal that the left flank scar resulted in limitation of function.  The examiner specifically stated that the scar had no disabling effects. 

In reaching this conclusion the Board has considered all potentially applicable provisions of Diagnostic Codes 7801 to 7804, however, a higher disability rating for the left flank scar is not warranted under any such provision.  In this regard, the scar was not found to be deep or to cause limitation of motion, therefore, consideration of Diagnostic Code 7801 would not be appropriate.  The scar was not unstable or painful on examination, therefore, rating under Diagnostic Codes 7803 or 7804 would not be appropriate.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the residual scars warranted a disability rating greater than assigned.

Reasonable doubt has been considered with regard to a rating in excess of 30 percent for the residual shrapnel wound scars of the right temple, left lateral canthal, left eyelid; and in excess of zero percent for the left flank scar, however, the record does not contain an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residual scars do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's scars is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  Moreover, the VA examiner has established that the scars do not result in significant occupational or functional impairment.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

Service connection for basal cell carcinoma, to include as secondary to a service-connected disability, is denied.

An initial disability rating greater than 30 percent for right temple, left lateral canthal, and left eyelid shrapnel wound scars is denied.

An initial compensable disability rating for left flank scar, residual of shrapnel wound, is denied.


REMAND

Unfortunately, another remand is required in this case as to the issues of entitlement to service connection for a restless leg disability and sleep apnea; an increased disability rating for varicose veins of the right leg with ischemic ulcer; and a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

With regard to the issue of an increased disability rating for the service-connected varicose veins, in the June 2010 Board remand, it was indicated that the Veteran was being treated privately by Dean Halbert, M.D., whose records VA requested in October 2004 and received in February 2005.  It was also indicated that the Veteran had been scheduled to see Dr. Halbert again in February 2005.  As such, the issue was remanded so that arrangements could be made to obtain all medical records of the Veteran from Dr. Halbert since October 12, 2004.  In December 2010, the RO sent the Veteran a letter asking him for the requested records from Dr. Halbert.  Later in December 2010, the Veteran returned the attached VCAA Notice Response indicating that he will send more information or evidence to support his claim.  Review of the Veteran's claims file does not reveal that any additional effort was undertaken to obtain any available treatment records of the Veteran from Dr. Halbert.  As such, the Board finds that an additional effort to obtain such records must be undertaken.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries, 22 Vet. App. at 104-05; Dyment v. West, 13 Vet. App. 141 (1999). 

With regard to the issue of service connection for a restless leg disability, in June 2010, the Board remanded the case, in pertinent part, so that a VA examination could be conducted to determine whether the restless leg syndrome was related to service, to include the in-service shrapnel wounds, or to his service-connected right leg varicose veins with ischemic ulcer disability.  A VA examination report dated in January 2011 shows that the Veteran was diagnosed with periodic limb movements of sleep more likely than not related to obstructive sleep apnea.  The examiner, however, added that association with prior right leg shrapnel injury could not be commented on without resorting to speculation.  The examiner did not provide an explanation for the inability to provide an opinion as to the association with the right leg shrapnel injury without resorting to speculation or explain whether the inability was due to the limits of medical knowledge or there was additional evidence that would have permitted him to provide the needed opinion.  Hence, the opinion is inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, an addendum to the January 2011 VA examination report should be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).
 
With regard to the issue of service connection for sleep apnea, in June 2010, the Board remanded the case, in pertinent part, so that a VA examination could be conducted to determine whether the sleep apnea was related to service, or to his service-connected PTSD.  A VA examination report dated in January 2011 shows that the Veteran was diagnosed with obstructive sleep apnea.  The examiner concluded that it was less likely than not that the Veteran's sleep apnea was related to service or secondary to his PTSD.  As noted above, service connection on a secondary basis may be established where a current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  The Board finds that  the VA examiner did not specifically address whether a service-connected disability, specifically, the PTSD, aggravates the Veteran's obstructive sleep apnea.  As such, 
the opinion is inadequate, and an addendum to the January 2011 VA examination report should be obtained.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213.

As noted above, the Veteran has suggested that he was unable to work full time due to his service-connected disabilities.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's claims being remanded.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran that are not yet associated with the claims file should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that have not yet been associated with the claims file.  All records obtained must be associated with the Veteran's claims file.

2.  The RO shall make arrangements to obtain all medical records of treatment the Veteran from Dr. Halbert since October 12, 2004.  In this regard, request that the Veteran provide the specific medical treatment records, and if he does not have them in his possession, to furnish appropriate authorization for the release of private medical records.

All reasonable attempts shall be made to obtain the  outstanding private records.  If any of those records cannot be obtained after reasonable efforts have been exhausted, the Veteran must be informed of the attempts made and why further attempts would be futile, and allowed the opportunity to provide any such records in his own possession, in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All efforts to obtain the identified records must be documented in the Veteran's claims file.

3.  The RO shall obtain an addendum to the January 2011 VA examination reports, preferably from the original examiner as to the issue of service connection for a restless leg disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any restless leg disability is etiologically related to any incidents of the Veteran's period of active service.

The examiner is requested to opine as to whether it is at least as likely as not that any current restless leg disability was caused (in whole or in part) by any service-connected disability (to specifically include residuals of shrapnel wounds and PTSD).

The examiner is requested to opine as to whether it is at least as likely as not that any current restless leg disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, an explanation must be provided for the basis of the determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner shall provide an opinion and/or additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.

If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

4.  The RO shall obtain an addendum to the January 2011 VA examination reports, preferably from the original examiner as to the issue of service connection for obstructive sleep apnea.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that obstructive sleep apnea is etiologically related to any incidents of the Veteran's period of active service.

The examiner is requested to opine as to whether it is at least as likely as not that any current obstructive sleep apnea was caused (in whole or in part) by any service-connected disability (to specifically include PTSD).

The examiner is requested to opine as to whether it is at least as likely as not that any current obstructive sleep apnea is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (to specifically include PTSD).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

If the examiner is unable to provide the requested opinion without resorting to speculation, an explanation must be provided for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner shall provide an opinion and/or additional testing shall be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this shall be fully explained.  See Jones, 23 Vet. App. at 390.

If the original examiner is no longer available to provide 
the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


